Citation Nr: 1550490	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hepatocellular carcinoma, claimed as liver cancer, to include as secondary to herbicides exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has combined and recharacterized the Veteran's claims of entitlement to service connection for PTSD and entitlement to service connection for not being able to sleep to better reflect the evidence of record.  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), which indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  In this case, as the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran in expanding the issue to consider any acquired psychiatric disability.  

The issue of HBP has been raised by the record in an October 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hepatocellular carcinoma, claimed as liver cancer, to include as secondary to herbicides exposure, and entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO denied service connection for PTSD, "not able to sleep," and hypertension; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the December 2010 decision which denied service connection for PTSD and "not able to sleep" is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, manifested by difficulty sleeping.  

3.  Evidence received since the December 2010 decision which denied service connection for hypertension is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The December 2010 RO decision, which denied, in pertinent part, service connection for PTSD, hypertension, and "not able to sleep," is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  
2.  The evidence added to the record since the December 2010 decision is new and material as to the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping; the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping  is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).     

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's petition to reopen his claim of service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A May 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2012 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claims for service connection.  See Kent v. Nicholson, 20 Vet. App 1 (2006).

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Although there is one potential indication in the Veteran's private treatment records that he is in receipt of disability income from the social security association (SSA), the record does not indicate that any SSA income is related to the Veteran's hypertension claim.  While relevant SSA records must be obtained, there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010).  No such reasons are evident in this case.

A VA opinion was not obtained in this case; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.
 See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claims to Reopen

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD and "not able to sleep" as well as hypertension was initially denied by a RO decision in December 2010.  The PTSD denial was on the grounds that the Veteran did not have a diagnosis of PTSD.  Service connection for "not able to sleep" was denied on the grounds that an inability to sleep is a symptom of a disability but not recognized as a disability in and of itself, and therefore not subject to service connection.  Service connection for hypertension was denied on the grounds that there was a lack of nexus with service as hypertension is not one of the disabilities entitled to presumptive service connection based on exposure to herbicides, there was no complaint of hypertension in service, and that hypertension was not diagnosed until many years after service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Since the last final denial, VA has received private and VA medical treatment records.  These private treatment records include a diagnosis of anxiety disorder rule out PTSD in February 2012.  They also contain a September 2011 notation that the Veteran reported concerns with sleep and anxiety since he was in the military, with a diagnosis of anxiety disorder rule out PTSD and rule out obsessive compulsive disorder (OCD).  This information constitutes new and material evidence as to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping.  The evidence goes towards the existence of a current psychiatric disability, which is reasonably contemplated by the Veteran's PTSD claim, and the report of anxiety and trouble sleeping since service goes towards a nexus between the current disability and service.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As to the claim of entitlement to service connection for hypertension, the private and VA medical treatment records received since the previous final denial show continued treatment for hypertension.  The treatment records do not contain a medical opinion suggesting that the Veteran's hypertension is in any way related to the Veteran's period of active duty service, or that it manifested within one year of service.  The hypertension diagnosis was already part of the evidence upon which the December 2010 denial was based, meaning that the Veteran's continued hypertension treatment is cumulative and redundant of evidence already in the record.  Thus, even though there are medical records showing treatment for and diagnosis of hypertension, the evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for hypertension is not reopened.  

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for hypertension has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping, is reopened, and to that extent the appeal is granted.

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for hypertension; as such, the application to reopen the claim is denied.    


REMAND

The claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, manifested by difficulty sleeping has been reopened due to the existence of a current psychiatric disability and a report of experiencing symptoms since service.  VA's duty to assist has been triggered, and upon remand a VA examination should be scheduled.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination should also be conducted for hepatocellular carcinoma, claimed as liver cancer.  Although the RO correctly noted that hepatocellular carcinoma is not one of the disabilities entitled to presumptive service connection for herbicide exposure, the connection between herbicides and hepatocellular carcinoma must still be considered on a direct, non-presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A March 2013 private treatment note contains an indication that the Veteran may receive disability income from the SSA.  Upon remand, the AOJ should request any SSA records.  38 C.F.R. § 3.159(c)(2). 

The claims folder should also be updated to include VA treatment records compiled since August 13, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. 
§ 3.159(e).  

2.  Obtain all treatment records for the Veteran from the Tuscaloosa VA Medical Center and all associated outpatient clinics dated from August 13, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above development, schedule the Veteran for a VA psychiatric examination with an appropriate VA clinician.  The claims folder must be made available for review by the examiner.  Following review of the claims folder and clinical examination of the Veteran, the examiner is to determine whether the Veteran has any acquired psychiatric disability, to include anxiety disorder, PTSD, and any psychiatric disability manifested by difficulty sleeping.  For any psychiatric diagnosis provided, the examiner is to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability is caused by or otherwise etiologically related to service. 

Complete rationale must be provided for any opinion given.  

4.  Schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of the hepatocellular carcinoma.  The claims folder must be made available for review by the examiner.  Following review of the claims folder and clinical examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma is caused by or otherwise etiologically related to service, to include exposure to herbicides.  The examiner is advised that service connection is not precluded simply because the Veteran's disability is not among those presumptively linked to herbicide exposure.  

Complete rationale must be provided for any opinion given.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


